Name: Council Regulation (ECSC, EEC, Euratom) No 372/82 of 15 February 1982 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 2 . 82 Official Journal of the European Communities No L 47/ 13 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 372/82 of 15 February 1982 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Protocol on the privileges and immunities of the European Commu ­ nities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (ECSC, EEC, Euratom) No 371 /82 (2), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employment, Having regard to the proposal from the Commission for adjustments to the remuneration and pensions of officials and other servants of the European Communities, Whereas the Council, in its Decision 81 /1061 /Euratom, ECSC, EEC (3), fixed the method of calculation to be used in the periodical reviews of the remuneration of officials and other servants of the Communities, beginning with the reference period July 1980 to July 1981 ; Whereas a review of the salaries of officials and other servants carried out on the basis of a report by the Commission has shown that the salaries and pensions of officials and the salaries of other servants of the Communities should be adjusted under the 1981 annual review, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1981 : (a) in Article 66 of the Staff Regulations, the table of basic monthly salaries shall be replaced by the following : (  ) OJ No L 56, 4. 3 . 1968, p. 1 . (2) See page 8 of this Official Journal . (3) OJ No L 386, 31 . 12. 1981 , p . 6 . No L 47/ 14 Official Journal of the European Communities 19 . 2. 82 Grade Step - | - | - | - | - | - j - j - A 1 A 2 A 3/LA 3 A 4/LA 4 A 5/LA 5 A 6/LA 6 A 7/LA 7 A 8/LA 8 B 1 B 2 B 3 B 4 B 5 C 1 C 2 C 3 C 4 C 5 D 1 D 2 D 3 D 4 227 923 202 423 167 880 141 257 116 775 101 128 87 234 77 311 101 128 87 808 73 863 64 068 57 410 65 317 56 991 53 259 48 229 44 589 50 207 45 900 42 767 40 380 239 956 213 904 177 924 149 097 123 598 106 560 91 506 80 373 106 560 91 856 77 234 66 992 59 778 67 898 59 356 55 283 50 133 46 356 52 347 47 799 44 553 41 950 251 989 225 385 187 968 156 937 130 421 1 1 1 992 95 778 111 992 95 904 80 605 69 916 62 146 70 479 61 721 57 307 52037 48 123 54 487 49 698 46 339 43 520 264 022 236 866 198 012 164 777 137 244 117 424 100 050 117 424 99 952 83 976 72 840 64 514 73 060 64 086 59 331 53 941 49 890 56 627 51 597 48 125 45 090 276 055 248 347 208 056 172 617 144 067 122 856 104 322 122 856 104 000 87 347 75 764 75 641 66 451 61 355 55 845 58 767 53 496 49 911 288 088 259 828 218 100 180 457 150 890 128 288 108 594 128 288 108 048 90 718 78 688 78 222 68 816 63 379 57 749 60 907 55 395 51 697 228 144 188 297 157 713 133 720 133 720 112 096 94 089 81 612 80 803 71 181 65 403 59 653 63 047 57 294 53 483 238 188 196 137 164 536 139 152 139 152 116 144 97 460 84 536 83 384 73 546 67 427 61 557 65 187 59 193 55 269 (b)  Bfrs 3 382 shall be replaced by Bfrs 3 568 in Article 67 ( 1 ) (a) of the Staff Regula ­ tions and in Article 1 ( 1 ) of Annex VII thereto,  Bfrs 4 356 shall be replaced by Bfrs 4 596 in Article 67 ( 1 ) (b) of the Staff Regula ­ tions and in Article 2 ( 1 ) of Annex VII thereto,  Bfrs 7 781 shall be replaced by Bfrs 8 209 in the second sentence of Article 69 of the Staff Regulations and in the second paragraph of Article 4 ( 1 ) of Annex VII thereto,  Bfrs 3 891 shall be replaced by Bfrs 4 105 in the first paragraph of Article 3 of Annex VII to the Staff Regulations. Article 2 With effect from 1 July 1981 : (a) in Article 20 of the conditions of employment of other servants, the table of basic monthly salaries shall be replaced by the following : 19 . 2 . 82 Official Journal of the European Communities No L 47/ 15 Grade Step 1 2 3 4 5 6 7 8 A 1 227 923 239 956 251 989 264 022 276 055 288 088 A 2 202 423 213 904 225 385 236 866 248 347 259 828 A 3/LA 3 167 880 177 924 187 968 198 012 208 056 218 100 228 144 238 188 A 4/LA 4 141 257 149 097 156 937 164 111 172 617 180 457 188 297 196 137 A 5/LA 5 116 775 123 598 130 421 137 244 144 067 150 890 157 713 164 536 A 6/LA 6 101 128 106 560 111 992 117 424 122 856 128 288 133 720 139 152 A 7/LA 7 87 234 91 506 95 778 100 050 104 322 108 594 A 8/LA 8 77 311 80 373 B 1 101 128 106 560 1 1 1 992 117 424 122 856 128 288 133 720 139 152 B 2 87 808 91 856 95 904 99 952 104 000 108 048 112 096 116 144 B 3 73 863 77 234 80 605 83 976 87 347 90 718 94 089 97 460 B 4 64 068 66 992 69 916 72 840 75 764 78 688 81 612 84 536 B 5 57 410 59 778 62 146 64 514 C 1 62 426 64 883 67 340 69 797 72 254 74 711 77 168 79 625 C 2 54 498 56 749 59 000 61 251 63 502 65 753 68 004 70 255 C 3 50 978 52 904 54 830 56 756 58 682 60 608 62 534 64 460 C 4 46 235 48 040 49 845 51 650 53 455 55 260 57 065 58 870 C 5 42 606 44 354 46 102 47 850 D 1 48 124 50 148 52 172 54 196 56 220 58 244 60 268 62 292 D 2 44017 45 820 47 623 49 426 51 229 53 032 54 835 56 638 D 3 41 040 42 736 44 432 46 128 47 824 49 520 51 216 52 912 D 4 38 762 40 249 41 736 43 223 (b) the table of basic monthly salaries in Article 63 shall be replaced by the following : Category Group Class 1 2 3 4 I 109 021 122 264 135 507 148 750 A II 79 471 87 121 94 771 102 421 III 66 906 69 864 72 822 75 780 B IV 64 330 70 535 76 740 82 945 v 50 767 54 057 57 347 60 637 C VI 48 343 51 117 53 891 56 665 VII 43 300 44 786 46 272 47 758 VIII 39 270 41 435 43 600 45 765 D IX 37 800 38 326 38 852 39 378 Article 3 Article 4 With effect from 1 July 1981 , the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be -  Bfrs 2 142 per month for officials in grade C 4 or C 5,  Bfrs 3 283 per month for officials in grade C 1 , C 2 or C 3 . 1 . Pensions for which entitlement has accrued by or on 1 July 1981 shall be calculated from that date for officials and temporary staff other than those covered by Article 2 (d) of the conditions of employment of other servants by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 of this Regula ­ tion . No L 47/ 16 19 . 2 . 82Official Journal of the European Communities 2. Pensions for which entitlement has accrued by or on 1 July 1981 shall be calculated from that date for temporary staff covered by Article 2 (d) of the condi ­ tions of employment of other servants by reference to the table of basic monthly salaries laid down in Article 20 of the conditions of employment, as amended by Article 2 of this Regulation . Article 5 Canada 123-0 Japan 177-0 Turkey 89-5 Spain 101-8 Portugal 81-2 Venezuela 187-1 Austria 106-3 Thailand 171-4 Chile 193-2 Australia 146-5 Yugoslavia 114-0 Algeria 158-7 (') Morocco 118-8 Tunisia 110-3 Egypt 206-1 (&gt;) Syria 113-5 Jordan 178-6 Lebanon 144-2 (') Israel 121-5 With effect from 1 July 1981 , the date '1 July 1980 mentioned in the second paragraph of Article 63 of the Staff Regulations shall be replaced by '1 July 1981 '. Article 6 1 . With effect from 1 May 1981 , the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall 4. With effect from 16 May 1981 , the weighting applicable to a pension in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be that given below for the country in which the person entitled to the pension declares his home to be : Ireland Italy 860 91-5 5. With effect from 1 July 1981 , the weightings applicable to pensions in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be that given below for the country in which the person entitled to the pension declares his home to be : Belgium 100-0 Denmark 111-5 France 101-5 Germany 99-5 Greece 90-5 Ireland 79-7 Italy 83-6 Luxembourg 100-0 Netherlands 96-7 United Kingdom 100-1 be as follows : Turkey 99-0 Yugoslavia 122-6 Egypt 154-0 0 Israel 223-3 2. With effect from 16 May 1981 , the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Denmark 118-3 Greece 94-4 Ireland 86-0 Italy 91-5 Portugal 81-7 Thailand 136-2 Morocco 132-4 Jordan 159-0 3 . With effect from 1 July 1981 , the weightings applicable to the remuneration of officials and other servants employed in the countries indicated below shall be as follows : Belgium 100-0 Denmark 111-5 Germany 99-5 France 101-5 Greece 90-5 Ireland 79-7 Italy 83-6 Luxembourg 100-0 Netherlands 96-7 United Kingdom 100-1 Switzerland 124-5 United States (New York) 155-1 United States (Washington) 143-4 If a person entitled to a pension declares his home to be in a country other than those listed above, the weighting applicable to the pension shall be that for Belgium. Article 7 1 . With effect from 16 May 1981 , the weightings applicable to pensions and allowances paid to persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 (2) who declare their home to be in Ireland or Italy shall be as follows : Ireland 870 Italy 1 04-0 (') Provisional figure . i1) OJ No L 20, 26. 1 . 1980, p . 1 . 19 . 2. 82 Official Journal of the European Communities No L 47/ 17 2. With effect from 1 July 1981 , the weighting applicable to pensions and allowances paid to persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 shall be as follows : If a person entitled to a pension declares his home to be in a country other than those listed above, the weighting applicable to the pension shall be that for Belgium. Article 8 Belgium 107-1 Denmark 132-7 France 115-1 Germany 102-4 Ireland 87-0 Italy 104-0 Luxembourg 107-1 Netherlands 103-1 United Kingdom 86-8 With effect from 1 July 1981 , the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations is replaced by the following : Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day Bfrs per calendar day A 1 to A 3 and LA 3 1 392 655 957 549 A 4 to A 8 and LA 4 to LA 8 and category B 1 350 612 915 478 Other grades 1 225 572 788 395 Article 9 260/68 shall be subject to a weighting of 1 1 32395 in the case of persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 .With effect from 1 July 1981 , the allowances of Bfrs5 883, Bfrs 9 708 and Bfrs 13 238 laid down in Article 12 of Regulation (EEC, Euratom, ECSC) No 161 /80 (') for shiftwork are replaced by Bfrs 6 207, Bfrs 10 242 and Bfrs 13 966, respectively. Article 11 Regulations (Euratom, ECSC, EEC) No 1974/81 (') and (Euratom, ECSC, EEC) No 3017/81 (2) shall be repealed with effect from 1 July 1981 .Article 10 Article 12 With effect from 1 July 1981 , the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (2) shall be subject to a weighting of 2-1651 16. With effect from 1 July 1981 , the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 20, 26. 1 . 1980, p . 5. (2) OJ No L 56, 4. 3 . 1968 , p . 8 . (3) OJ No L 193, 16 . 7. 1981 , p. 1 . O OJ No L 302, 23 . 10 . 1981 , p. 1 .